Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 2, 2017                                                                                           Stephen J. Markman,
                                                                                                                  Chief Justice

  154294 & (30)(31)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154294
                                                                     COA: 330769
                                                                     Macomb CC: 2014-003434-AR
  CRAIG ARTHUR TANK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 23, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for immediate
  consideration and the motion to release Brady material and to immediately reverse
  conviction and to show cause are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 2, 2017
         p0424
                                                                                Clerk